Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-876
                       Lower Tribunal No. 19-19868
                          ________________


                        Mitchell Scott Novick,
                                 Petitioner,

                                     vs.

                    Mango's Tropical Café, LLC,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Valerie R. Manno Schurr, Judge.

      Wicker Smith O'Hara McCoy & Ford, P.A., and Brandon J.
Hechtman; and The Law Offices of Kent Harrison Robbins, P.A. and Kent
Harrison Robbins, for petitioner.

     Pathman Schermer Tandy, LLP and Aaron W. Tandy, for respondent.


Before SCALES, HENDON and GORDO, JJ.

     HENDON, J.
      Mitchell Scott Novik seeks to quash a non-final order of the trial court

denying his motion to dismiss Mango’s Tropical Café, LLC’s counterclaim

for business disparagement pursuant to section 768.295, Florida Statutes

(2022).1   We dismiss the petition for certiorari for lack of jurisdiction.

Vericker v. Powell, No. 3D22-645, 2022 WL 3221457, at *1–2 (Fla. 3d

DCA, Aug. 10, 2022). We follow the Vericker court in certifying conflict with

Davis v. Mishiyev, 339 So. 3d 449 (Fla. 2d DCA 2022), Baird v. Mason

Classical Acad., Inc., 317 So. 3d 264 (Fla. 2d DCA 2021), and Gundel v.

AV Homes, Inc., 264 So. 3d 304 (Fla. 2d DCA 2019).

      Petition dismissed, conflict certified.




1
 Section 768.295 of the Florida Statutes, titled “Strategic Lawsuits Against
Public Participation (SLAPP) prohibited” and commonly known as Florida's
Anti-SLAPP statute, prohibits lawsuits that “are inconsistent with the right of
persons to exercise such constitutional rights of free speech in connection
with public issues.” § 768.295(1), Fla. Stat. (2021).

                                        2